United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-1631
                                    ___________

United States of America, ex rel.       *
Darlene C. Sammarco,                    *
                                        *
              Appellant,                *
                                        *
      v.                                *
                                        *
Jane Morrow, as Anoka County Court *        Appeal from the United States
Administrator, Anoka County; Daniel *       District Court for the
Dauth, as Anoka County Social           *   District of Minnesota.
Services; Conservator Derrinda          *
Mitchell, on Your Behalf; Karen Foy, *            [UNPUBLISHED]
Manager of Andrew Residence, also       *
known as Manager of Andrew              *
Residence; Tom Mullon; Dr. James H. *
Gilbertson, Phd.,                       *
                                        *
              Appellees,                *
                                        *
Cal Ludeman, as Minnesota               *
Commissioner of Department of           *
Human Services; Conservator Tracy       *
Allen, designee for Professional        *
Fiduciaries, Inc.; Dr. Jonathan Uecker; *
                                        *
              Defendants.               *

                                    ___________

                             Submitted: October 14, 2010
                                Filed: October 20, 2010
                                 ___________
Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

       Darlene C. Sammarco appeals from the order of the District Court1 dismissing
her civil action. Having carefully reviewed the record, we conclude that dismissal was
proper for the reasons stated by the District Court. We also find Sammarco’s
allegations of judicial bias to be without merit. See Liteky v. United States, 510 U.S.
540, 555 (1994). Accordingly, we affirm.
                         ______________________________




      1
       The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Jeffrey J.
Keyes, United States Magistrate Judge for the District of Minnesota.

                                         -2-